Citation Nr: 1535946	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  10-10 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine condition, to include as secondary to service-connected conditions.  

2.  Entitlement to service connection for a bilateral hip condition, to include as secondary to service-connected conditions.  

3.  Entitlement to a rating in excess of 20 percent prior to June 29, 2009 and in excess of 30 percent beyond August 1, 2010 for a left knee condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1957 to January 1965.

These matters comes to the Board of Veterans' Appeals (Board) on appeal from a
October 2007 decision by the Regional Office (RO) in St. Louis, Missouri that denied entitlement to service connection for degenerative arthritis of the cervical spine, a bilateral hip disability, entitlement to a rating in excess of 20 percent for degenerative changes of the left knee status post medial and lateral meniscectomy and degenerative arthritis of the lumbosacral spine.  The Detroit, Michigan RO has assumed the role of agency of original jurisdiction.

During the course of the appeal, in a January 2010 rating decision, the RO increased the Veteran's left knee condition rating to 100 percent effective from June 29, 2009 (the date of surgery for a left total knee replacement) and assigned a rating of 30 percent beyond August 1, 2010.  As the 100 percent rating assigned to the Veteran's left knee condition, due to convalescence from surgery is the maximum rating available for this disability, a higher rating claim for left knee replacement with limited range of motion, due to convalescence from surgery for the time period from June 29, 2009 to August 1, 2010 is not on appeal.

In April 2015 RO rating decision, the Veteran's claim of entitlement to service connection for a low back condition was granted.  As this represents the full benefit sought, the issue is no longer on appeal before the Board.

The issues were previously remanded by the Board in August 2014 for additional development.  The issues have since returned to the Board.

The issue of entitlement to an increased rating for a low back disability, including any neurological manifestations causing hip pain has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a cervical spine condition that is etiologically related to a disease, injury, or event which occurred in service, or that was caused by or aggravated by one or more of his service-connected disabilities.

2.  The preponderance of the evidence indicates the Veteran has not had a bilateral hip condition at any time during the course of the appeal.

3.  For the period prior to June 29, 2009, the Veteran's left knee condition was not manifested by severe instability or recurrent subluxation; limitation of flexion was not to at least 60 degrees nor was extension to at least 5 degrees.  

4.  For the period beyond August 1, 2010, the Veteran's left knee condition was not manifested by chronic residuals consisting of severe, painful motion or weakness in the left knee; neither left knee ankylosis, left knee motion compensable by more than a 30 percent evaluation, left knee nonunion of the tibia and fibula with loose motion were demonstrated; nor more than slight lateral instability is shown.  


CONCLUSIONS OF LAW

1.  Service connection for the Veteran's cervical spine condition is not warranted on a direct or secondary basis.  38 U.S.C.A. § 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).

2.  Service connection for a bilateral hip condition is not warranted.  38 U.S.C.A. § 1110, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

3.  For the period prior to June 29, 2009, the criteria for a rating in excess of 20 percent for left knee arthritis with instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Codes 5010-5257 (2014).

4.   For the period beyond August 1, 2010, the criteria for a rating in excess of 30 percent for status post total knee arthroplasty of the left knee have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5055 (2014).

5.  For the period beyond August 1, 2010, the criteria for an evaluation of 10 percent, but no more, for slight instability of the left knee are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Analysis

As noted above, the Board most recently remanded this claim in August 2014 for further development, specifically to obtain updated VA treatment records, provide proper notice and VA examinations for the Veteran's cervical spine, bilateral hip and left knee conditions.  Updated VA treatment records were associated with the claims file, proper notice was sent in December 2014 and the Veteran was afforded appropriate VA examinations in April 2015.  The claim was readjudicated in an April 2015 supplemental statement of the case (SSOC).  The Board finds that there has been effective compliance with its remand instructions such that no further action is necessary in regard to the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


VA's duty to notify and assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

January 2007 and December 2014 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has also met its duty to assist the Veteran in the development of the claim.  VA treatment records and examination have been obtained in the development of the claim.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  Private treatment records have been obtained, to the extent possible.  The record does not indicate nor has the Veteran asserted he is in receipt of Social Security Administration (SSA) disability benefits.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).

In this case, the Veteran was provided VA examinations most recently in April 2015 for his cervical spine, hips and knees.  The VA medical examiner considered the Veteran's complaints, service treatment records, post-service treatment records and provided an extensive rationale for the opinions provided.  Based on the foregoing, the examiner concluded that the Veteran's cervical spine and hip conditions were not due to or aggravated by an event, disease, or injury incurred during active service.  Therefore, as the opinions were based on a thorough examination, a review of the claims file, including the Veteran's statements, and provided a rationale for the opinions provided, the Board concludes that the opinions provided are adequate.  Further, the VA examiner provided a thorough description of the Veteran's current left knee condition.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, to include arthritis, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744 -52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. 

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Cervical spine

The Veteran asserts entitlement to service connection for a cervical spine condition.  Essentially, the Veteran asserts his cervical spine condition is due to service-connected conditions, particularly his knees.  See Veteran's claim received October 24, 2006.  

The evidence of record demonstrates the Veteran has a current diagnosis of degenerative arthritis of the cervical spine.  See April 2015 VA cervical spine examination.  The Veteran is currently service connected for left and right knee conditions and a low back condition.  Therefore, the remaining question is whether there is a nexus between a service-connected disease or injury and the current disability.  

The Veteran was afforded a VA joints examination in August 2007.  The Veteran was diagnosed with mild degenerative changes in the cervical spine with associated mild neural foraminal narrowing.  However, the VA examiner opined that he could only resort to mere speculation as to whether the neck condition was secondary to his service-connected knee conditions based on the data presented.  He further stated that just because multiple symptoms were present it did not necessarily infer causal relationships.  

The Veteran testified at a decision review officer hearing in February 2009 regarding his cervical spine condition.  The Veteran acknowledged the condition was not incurred while on active duty.  A feeling of discomfort in his neck started when his gait became altered due to his knees.  The pain in his neck was described as progressive.  He reported that a doctor had not told him directly that the cause of his neck condition was as likely as not related to his service-connected knee conditions.  However, it was discussed with his VA doctor that the effect of his gait from his knees was "not uncommon" to have an effect on his low back.    

The Board found the August 2007 VA examiner's opinion did not contain sufficient information to adjudicate the claim.  In an August 2014 Remand, a new VA examination and opinion was requested to address the etiology of the condition on a direct and secondary basis.   

The Veteran was afforded a VA cervical spine examination in April 2015.  The Veteran was diagnosed with degenerative changes in the cervical spine with the date of diagnosis of 2007.  The Veteran reported he had experienced neck stiffness and soreness for many years.  He did not recall the start date of his symptoms but he thought it may have been in the 1990s.  The VA examiner provided a negative nexus opinion and opined the condition was not related to or aggravated by the Veteran's military service.  The rationale explained that the Veteran claimed that his neck condition was related to his knee condition and reported he initially developed neck pain in the 1990s.  The Veteran had degenerative arthritis of the cervical spine.  This condition is a common age related finding in the cervical spine.  There was no medical evidence that this condition was related to his military service or his knee condition.  The condition was not caused by the Veteran's bilateral knee condition because the abnormal gait pattern would not affect the cervical spine and would not cause arthritis of the cervical spine.  Likewise, although this condition (abnormal gait pattern) aggravated the lumbar spine condition, as discussed in the April 2015 VA back examination, the lumbar condition would not cause arthritic changes in the cervical spine or aggravate the cervical condition.  

The Board finds the 2015 VA examination report to be highly probative, as it was based on a thorough review of the Veterans medical records, evaluation of the Veteran, and cites to relevant medical principles.  

VA treatment records are absent a medical link between the Veteran's cervical spine condition and knee, back disabilities or active service.  

The Board has considered the lay statements of the Veteran asserting his knee conditions caused his current cervical spine condition.  The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, a relationship between knee conditions and a cervical spine condition is outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Based on the 2015 VA examination, VA treatment records and lay statements from the Veteran, entitlement to service connection on a secondary basis is not warranted.

Although the Veteran does not assert (nor does the evidence of record show) that his currently diagnosed cervical spine condition is directly related to service, the Board observes that service treatment records (STRs) are silent as to any complaints, treatment, or diagnoses of any cervical spine (neck) problem in service, let alone findings indicative of arthritis.  

In addition, the clinical evidence does not reflect, nor has the Veteran provided lay statements to the effect that he has experienced symptoms of neck pain since service.  Significantly, it was not until the 1990s, over 25 years after the Veteran's discharge from service that he remembers having symptoms regarding his neck.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (noting that that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a cervical spine condition, and that claim must be denied.  38 U.S.C.A. § 1110, 1111, 5107(b) (West 2002); Gilbert v. Derwinski, supra.

Bilateral hip condition

The Veteran claims entitlement to service connection for a bilateral hip condition as secondary to service connected conditions, specifically his knees.  See Veteran's claim received October 24, 2006.  

As an initial matter, the Board observes there is conflicting evidence regarding whether the Veteran has a current bilateral hip condition.  Thus, the Board must first address whether there is a current hip disability. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed). 
 The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Although prior to the appeal period, the Board notes that in 1996 private treatment records, the Veteran complained of pain in his left hip for several months which radiated to his knees.  The Veteran was diagnosed with trochanteric bursitis in the left hip and the Veteran received an injection for treatment.  At this time the Veteran had a full and pain-free range of motion, no guarding or irritability of the hip itself with tenderness to palpation directly over the greater trochanter.  In contrast, the Veteran was afforded a VA joints examination in June 1997 and there were no complaints of any hip pain.  

The Veteran was afforded an August 2007 VA joints examination.  The Veteran reported his bilateral hips began to bother him in the 1990s.  Range of motion examination resulted in flexion to 12 degrees, extension to 30 degrees, adduction to 25 degrees, external rotation to 60 degrees and internal rotation to 40 degrees.  The range of motion findings were based on initial testing and with 3 repetitions.  There were no additional limitations in range of motion or joint function following repetitions due to pain, fatigue, weakness, lack of, endurance or incoordination.  The bilateral lower extremities had strength, sensation and deep tendon reflexes that were intact and equal bilaterally.  There were no neurologic deficits appreciated.  X-rays of the bilateral hips were normal.  The assessment was a bilateral hip strain.  The VA examiner could only resort to mere speculation as to whether the hips were secondary to his service connected knee conditions based on the data presented.  He further noted that just because multiple symptoms were present it did not necessarily infer causal relationships.  

The Board found the August 2007 VA examiner's opinion did not contain sufficient information to adjudicate the claim.  In an August 2014 Remand, a new VA examination and opinion was requested to address the etiology of any hip condition on a direct and secondary basis.   

The Veteran was afforded a VA hip and thigh examination in April 2015.  A diagnosis of a bilateral hip strain was noted from the 2007 VA examination.  The VA examiner observed that the Veteran complained of hip pain during a primary care visit in 2007 and in the 2007 VA examination discussed above.  However, the VA examiner opined that the Veteran's hip complaints and the exam findings were part of the lumbar spine condition and did not constitute a separate hip condition.  He did not have evidence of bilateral hip strain at the time of the examination.  In support of this finding he noted that a review of the medical records did not document any chronic hip complaints.  He discussed that the 2007 VA examiner gave a diagnosis of bilateral hip strain but the X-ray evaluation demonstrated normal hips.  Further, VA treatment records did not reflect a current diagnosis of a hip condition.  Upon physical examination, the Veteran pointed to the sacroiliac region, not the actual hip joint when asked to show the examiner where the hip pain was located.  The VA examiner stated that the Veteran did not have a bilateral hip condition that was related to the Veteran's military service or caused or aggravated by his service-connected right and left knee conditions.  There was no medical evidence that the Veteran had a hip condition related to military service or related to his knee condition.

As highlighted by the 2015 VA examiner, the VA treatment records do not reflect any diagnosed right or left hip condition, though the Veteran complained of hip pain in a February 2007 treatment record.  

The Board affords the April 2015 opinion the greatest weight based on the examiner's review of the claim file, history from the Veteran, thorough examination, and well-reasoned medical opinion supported by medical principles.  Despite acknowledging the Veteran's previous diagnosis of a hip strain, the examiner clearly opined that the Veteran's current hip complaints were not due to a current diagnosis of a bilateral hip condition.  The examiner gave a detailed rationale for the negative findings citing to the Veteran's self-reported symptoms, X-ray findings, medical treatment records, lack of ongoing care regarding a bilateral hip condition and further opined that the symptoms were manifestations of his low back condition.  The Board finds this opinion highly persuasive.

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The Board has considered the 2007 VA examination which provided a diagnosis of a bilateral hip strain.  However, the Board does not afford the medical opinion the greatest weight as there was a limited rationale provided to support such a finding.  For instance, there was no discussion of any objective findings which supported the diagnosis.  Thus, this opinion is given less weight than the more current 2015 examination.      

Moreover, the Veteran, as a lay person, is not competent to offer a diagnosis of a bilateral hip condition as he does not possess the requisite specialized knowledge. In this regard, such a diagnosis involves internal muscle and joint processes that cannot be observed.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis of a bilateral hip condition.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

In summary, the preponderance of the evidence in this case weighs against a finding of a current diagnosis of a bilateral hip condition.  The Board has referred the issue of hip pain associated with a low back problem in the introduction of this decision. 

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral hip condition.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.

Left knee disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4. The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. 38 C.F.R. §§ 4.1, 4.2; see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different Diagnostic Codes (DCs), is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The General Rating Formula for Diseases and Injuries of the knee are governed under 38 C.F.R. 4.71a.  The Veteran's left knee condition has been assigned an rating of 20 percent under 5010-5257 for degenerative changes of the left knee status post medial and lateral meniscectomy prior to June 29, 2009 and a rating of 30 percent under Diagnostic Code 5055 for total knee arthroplasty beyond August 1, 2010.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 5010 is applicable to arthritis, and Diagnostic Code 5257 is applicable to lateral instability.  Diagnostic Code 5055 is applicable to knee replacement (prosthesis).  

Traumatic arthritis will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability of a knee; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.  

The Board observes that the words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The VA General Counsel has held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998).  In VAOPGCPREC 9-98 (1998), the VA General Counsel explained that when a Veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  64 Fed. Reg. 52,376 (1999).  A separate rating for arthritis (in addition to DC 5257) could instead be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Under Diagnostic Code 5055, for one year following implantation of knee prosthesis for service-connected knee disability, a 100 percent rating is assigned. Thereafter, a 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity; or, a minimum 30 percent rating is assigned.  When there are intermediate degrees of residual weakness, pain, or limitation of motion, these intermediate residuals are to be rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, or 5262. 

The word "severe" is not defined by the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate the evidence to the end that its decisions are "equitable and just as contemplated by the requirements of the law."  See 38 C.F.R. § 4.6.  

Limitation of motion of the knee is rated under Diagnostic Code 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5260, a noncompensable disability rating is warranted for flexion limited to 60 degrees.  A 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  

Under Diagnostic Code 5261, a noncompensable disability rating is warranted for extension limited to 5 degrees.  A 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  

In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

Under Diagnostic Code 5258, dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation. 

Under Diagnostic Code 5259, symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating.		

Factual background

By way of history, in July 1997, the RO initially granted service connection for degenerative changes status post medial and lateral meniscectomy as secondary to a right knee condition and assigned a 20 percent rating under Diagnostic Code 5010-5257.  A 20 percent rating was continued by a decision of July 2003.  The Veteran filed an increased rating claim in October 2006.  During the course of the appeal in a January 2010 RO rating decision, the left knee rating was increased to 100 percent effective from June 29, 2009, the date of surgery for a left total knee replacement and assigned a 30 percent rating under Diagnostic Code 5055 from August 1, 2010.

VA treatment records from February 2007 reflect complaints of left knee pain and that the Veteran was wearing a left knee brace.  Mild discomfort was noted.  The Veteran had mild swelling with no joint laxity.  There was a negative drawer sign.  There was assistance of a cane with weight bearing.  The Veteran declined physical therapy.  

The Veteran was afforded a VA joints examination in February 2007.  The Veteran reported his left knee problems started in the 1980s.  He had constant pain described as level 5 out of 10.  Flare-ups of pain were level 9 out of 10 and occurred 3-4 times a week which lasted 2-3 hours.  Flare-ups caused swelling and stiffness and were relieved by a deep heat rub.  The Veteran was hit by a car in the 1960s on his left knee.  The Veteran took medication when he had pain at night.  Instability or giving way was reported with going up and down stairs and ladders.  No locking was reported.  The condition affected his work by limiting the amount he could stand.  It affected daily activity by limiting going up and down stairs, doing chores, shopping and exercise.  The Veteran used a cane in his left hand and wore a non-hinged knee brace.  

Upon physical examination, the Veteran had an antalgic gait with a cane in the left hand with a normal posture.  Range of motion, in degrees, resulted in extension to flexion from 0 to 140 in the left knee.  Active and passive range of motion, in degrees, resulted in extension to flexion from 0 to 140.   Left knee had 5 degrees valgus.  There was no additional reduction in range of motion or joint function following repetition due to pain, fatigue, incoordination, weakness or lack of endurance.  There was normal varus and valgus in neutral and in 30 degrees of flexion.  The Lachman's test, posterior drawer and McMurray's test were all normal.  Patellar grind was negative.  There was no joint line tenderness.  There was a 0.1 x 12.5 cm, non-tender, well-healed, flesh colored surgical scar on the left medial knee.  An X-ray of the left knee found osteoarthritic changes in the left knee were unaltered.  There were soft tissue calcifications suggesting synovial osteochondromas or intra-articular loose bodies which represented a change from the prior exam.  The diagnosis was left knee osteoarthritic changes.  

The Veteran was afforded a VA joints examination in August 2007.  The bilateral lower extremities had strength, sensation and deep tendon reflexes that were intact and equal bilaterally.  

An August 2008 VA treatment record reflected the Veteran reported a several month history of left knee pain.  He described his pain as an "ache" that was occasionally severe.  He sought a more active lifestyle but was limited by his left knee pain.   

A November 2008 VA treatment record reflects the Veteran complained of left knee pain associated with weightbearing.  He was provided a left knee brace.  The left knee had a stable ligamentous evaluation.  Left knee range of motion was from 0 to 120 degrees with no effusion.  The anterior-medial incision was well-healed.  An X-ray revealed a tricompartmental degenerative joint disease, lateral worse than medial with valgus alignment.  

A January 21, 2009 VA treatment record reflects the Veteran reported the knee brace helped him reduce swelling but pain continued to be severe.  He had an August 2008 left knee corticosteroid injection with pain relief for approximately one week.  Pain was associated with weightbearing and prolonged use.  The Veteran's gait was mildly antalgic on the left.  Standing evaluation revealed left knee valgus with a neutral right knee.  Left knee testing revealed stable ligaments.  The Veteran was noted to be a candidate for a left total knee replacement.  

The Veteran testified at a decision review officer hearing in February 2009 regarding his left knee condition.  He reported he was limited by his knee in normal everyday activities.  He had swelling and knee pain.  His knee felt unstable and if he put weight on it in a certain way, or did something faster than he should it didn't feel like it was going to support him.  He had not fallen completely but he had to catch himself and grab something for support at times.  He also found he could not move or walk for as long of a period as he would like.  Stairs and ladders were a problem, anything where his knee was flexed.  Pain was caused from pressure or weight.  Essentially pain and instability were the main problems.  His pain felt like it was traveling down to his ankle or up the entire leg.  Often he started tasks such as yardwork or minor home maintenance but he had to stop to rest and complete it later.  He was at the point to where he no longer attempted those tasks.  He was a woodworker nearly all his life and was having trouble lifting things and being on his feet.  He had to watch where he was walking because he was not always going straight ahead and he tripped or caught his foot a few times.  The left knee was becoming increasingly worse and a VA physician told him the knee would need to be replaced.  The Veteran highlighted evidence of left knee injections for knee pain from December 2008 and January 2009.  The Veteran took Tylenol 3 for pain which worked sometimes.  He had constant knee pain.  He was originally provided a left knee brace to help with stability from the VA medical center.  A new one was ordered to help with instability and keep swelling down.  When he did any degree of walking he took his cane to take pressure off the knee.  The Veteran's wife testified that she had to make sure he had a clear path to walk because he didn't walk in a straight line.  

VA treatment records reflect the Veteran had a left total knee arthroplasty in June 2009 and the attended physical therapy for his left knee throughout July 2009.

In light of the left knee surgery, the Board instructed the RO to schedule an updated left knee examination in its August 2014 Remand. 

The Veteran was afforded a VA knee and lower leg examination in April 2015.  The Veteran was diagnosed with a left knee total replacement from 2009.  The Veteran stated that he had a constantly sore left knee and the pain was exacerbated by walking. After walking about 1/4 mile his gait changed and he was unable to place normal pressure on the left foot which caused him to ambulate abnormally.  He felt that the left knee was unstable.  The knee felt very stiff and locked after sitting for 1/2 hour.

The Veteran had flare-ups daily with walking and activity which lasted for a few hours and was improved with resting.  The functional ability was not significantly limited during a flare-up and there was no additional range of motion loss.  The Veteran reported additional functional loss as pain with ambulation and that he was unable to squat or kneel.  Since his surgeries in the 1960s he had progressive knee pain.  With walking, the lower aspect of his right leg angled outward which caused him to walk with an abnormal gait.  The Veteran stated that he started to develop left knee discomfort in the1980s.  This pain progressively worsened over time until he had the left knee replaced in 2009.  He took Tylenol # 3 as needed for pain.   

Upon physical examination, range of motion testing was noted to be abnormal or outside of normal range for the left knee.  Flexion was to 110 and extension was to 0.   The Veteran could not kneel or squat.  Pain was noted on examination and caused functional loss.  Objective evidence of pain was noted with flexion and weight bearing.  There was objective evidence of mild diffuse tenderness to palpation and crepitus.  There was no additional functional loss or range of motion after three repetitions.  The Veteran was not being examined immediately after repetitive use over time and the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examination was not conducted during a flare-up and was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with flare-ups.  There were no additional contributing factors of disability indicated.  Muscle strength testing resulting in left knee forward flexion 4/5 and extension 5/5.  There was a reduction in muscle strength and it was due entirely to the claimed condition in the diagnosis section.  There was no muscle atrophy or ankylosis.  Joint stability testing resulted in no history of recurrent subluxation, lateral instability or recurrent effusion.  Left knee joint stability testing resulted in normal anterior instability, posterior instability, medial instability and lateral instability.  The Veteran did not have tibial and/or fibular impairment.  The Veteran had a left side meniscal tear with surgical repair in the 1960s.  The Veteran had a total knee joint replacement in June 2009 with intermittent degrees of residual weakness, pain or limitation of motion and a meniscectomy in 1968.  The Veteran had a scar on his left anteromedial knee which was 18 x 0.3 cm.  The scar was not painful or unstable, did not have a total area equal to or greater than 39 square cm (6 square inches); nor was it located on the head, face or neck.  The Veteran used a cane occasionally for his left knee condition.  Degenerative or traumatic arthritis has been documented in the left knee.  There were no other significant diagnostic test findings and/or results.  The functional impact on the Veteran's ability to perform occupational tasks was that he could not kneel or squat.  The Veteran did not have malunion or nonunion of the tibia and fibula.  There was no loose motion requiring a brace.  The left knee disability was described as moderate.

Period Prior to June 29, 2009

The Veteran's left knee disability is rated as 20 percent disabling under Diagnostic Code 5010-5257 from October 24, 2006 to June 28, 2009, as detailed above.   

Based on the evidence of record, a disability rating in excess of 20 percent for lateral instability of the left knee is not warranted under Diagnostic Code 5257.  The record does not show that the Veteran has suffered from severe, recurrent subluxation or lateral instability as required for a higher 30 percent rating.  Although the Veteran was provided a knee brace, used a cane in his left hand and reported subjective instability including instances where he has almost fallen, objective findings do not support a rating of severe lateral instability.  Significantly, the February 2007 VA examination revealed a negative Lachman's, posterior drawer, and McMurray's stability testing.  Valgus and vurus testing were also normal in neutral and 30 degrees.  VA treatment records did not indicate objective findings of instability as a February 2007 record noted no joint laxity and a November 2008 record noted a stable ligamentous evaluation.   The Board ultimately finds the objective findings of the competent health care providers to be more probative as to whether a higher rating is warranted under Diagnostic Code 5257.  As the VA examination did not find significant instability or evidence of subluxation on objective examination, the Board finds that the Veteran's right knee disability picture more nearly approximates no more than "moderate" instability under Diagnostic Code 5257.  As such, severe instability or recurrent subluxation has not been shown.  

Although X-ray evidence of arthritis has been established and a separate rating is possible for arthritis under Diagnostic Code 5003 and instability under Diagnostic Code 5257, a separate rating for under Diagnostic Code 5003 is not warranted in this case.  The Veteran's limitation of motion has not met the minimum criteria for a 0 percent rating under Diagnostic Code 5260 for flexion or under Diagnostic Code 5261 for extension which requires motion limited to at least 60 degrees or 5 degrees respectively.  As the Veteran's range of motion was at worst from 0 to 120 degrees during this appeal period, a separate rating under Diagnostic Code 5003 for arthritis is not warranted. 

Beyond August 1, 2010 

The Veteran's left knee disability is rated as 30 percent disabling under Diagnostic Code 5055 beyond August 1, 2010.   

Based on the evidence, the Veteran is not entitled to an evaluation in excess of the current 30 percent disability rating for his service-connected left knee condition under Diagnostic Code 5055.  The evidence does not show chronic residuals consisting of severe painful motion or weakness in the affected extremity as required by a higher 60 percent rating.  Significantly, the Veteran's left knee was described as a "moderate" disability by the April 2015 VA examiner.  Although in the 2015 VA examination the Veteran reported constant pain and there was objective evidence of pain noted with flexion and weight bearing, it did not rise to the level of severe.  Muscle strength was minimally limited at 4/5 for forward flexion and was normal for extension, diffuse tenderness or pain on palpation of the joint or associated soft tissue was described as "mild."  The Veteran was noted to use a cane occasionally.  Even with an antalgic gait, the Veteran is able to stand and walk with or without the aid of an assistive device.  Range of motion testing resulted in normal extension and flexion to 110 degrees with no additional limitations upon repetitive motion.  There was no muscle atrophy or ankylosis.  As such, the Veteran, the clinical findings necessary for a 60 percent rating under Diagnostic Code 5055 is not demonstrated.

The Board observes that Diagnostic Code 5055 directs raters to rate residuals of a knee replacement by analogy to Diagnostic Codes 5256, 5261, or 5262 with a minimum rating of 30 percent.  With respect to consideration of a higher rating under Diagnostic Code 5260, the record does not reflect unfavorable ankylosis at an angle of 20 degrees or more.  On the contrary, the record has consistently shown that the Veteran does not have any degree of ankylosis of the left knee.  

With respect to ratings under Diagnostic Code 5260 and Diagnostic Code 5261 for limitation of flexion and extension of the knee, the record does not show that the criteria for a compensable rating for either knee are met.  In this regard, the evidence since August 2010 shows that the Veteran's range of flexion is greater than 45 degrees and his range of extension is less than 10 degrees.  The Veteran's forward flexion was at worst to 110 degrees and extension was normal during the appeal period.  Accordingly, the evidence since August 2010 does not show that the Veteran has a limitation of flexion or extension to warrant a compensable or higher rating.  While the Veteran did not have limitation of flexion less than 60 degrees or limitation of extension of more than 5 degrees at the time of the 2015 examiner, it was noted that the Veteran could not knee or squat.  In light of these findings, the Board observes that the criteria for a 10 percent evaluation under Diagnostic Code 5003 or 5010 are warranted.  However, these findings would warrant no more than a 10 percent disability evaluation as there is X-ray limitation of motion with evidence of involvement or only one major joint group (the left knee).  

As Diagnostic Code 5055 mandates a minimum rating of 30 percent, it does not avail the Veteran to separately rate his left knee disability based on arthritis or limitation of flexion and limitation of extension as assignment of a rating based on either Diagnostic Code 5003/5010 or limitation of motion under Diagnostic Codes 5261 and 5260 (either alone or combined together) would not result in an evaluation in excess of 30 percent.  

The Board again notes that while 38 C.F.R. § 4.71a, Diagnostic Code 5055, contemplates painful motion, weakness, and limitation of motion, 38 C.F.R. § 4.71a, Diagnostic Code 5257, contemplates recurrent subluxation and lateral instability of the joint.  Accordingly, because these are separate manifestations, such consideration does not violate the rule against pyramiding.  See Esteban, 6 Vet. App. at 261-62 (holding that the critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).

With respect to a rating under Diagnostic Code 5257 for instability or subluxation of the knee, the Board notes that the record supports no more than a 10 percent evaluation for mild instability since August 2010.  In this regard, although objective findings such as stability testing were normal in the 2015 VA examination, the Veteran has an altered gait, uses a cane at least occasionally, wears a knee brace and he testified in 2009 regarding near falls and feelings of instability.  As the impairment is not significant enough to result in objective evidence of instability or recurrent subluxation, a higher rating of 20 percent for moderate instability is not warranted at any point since August 2010.  In light of the foregoing, the Board concludes that the criteria for a separate 10 percent rating based on mild instability of the left knee is warranted from August 1, 2010.  

For the entire appeal period

The Board accepts that the Veteran has functional impairment and pain.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion required to warrant the next higher evaluation for the periods considered.  The lay and medical evidence demonstrates that the currently assigned evaluation of 20 percent for arthritis and instability prior to June 29, 2009, 30 percent for knee replacement and 10 percent for instability beyond August 1, 2010 is appropriate for the Veteran's left knee condition.  

With respect to a higher or separate evaluation under Diagnostic Code 5258 (dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint) or Diagnostic Code 5259 (symptomatic removal of the semilunar cartilage), the Board observes that examination in February 2007 revealed a negative patellar grind.  Likewise, the April 2015 examiner observed that the Veteran has never had recurrent patellar dislocation or dislocated semilunar cartilage, residual cartilage.  Thus, separate evaluations under these criteria are not warranted.  

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  There is no evidence of right knee ankylosis or impairment of the tibia and fibula, or genu recurvatum.  See Diagnostic Codes 5256, 5262, 5263.  The Board has considered all potentially applicable provisions of 38 C.F.R. parts 3 and 4.  

With regard to the postoperative scars, the clinical evidence does not show that they are tender, painful, unstable or otherwise symptomatic such that a separate compensable rating would be warranted under Diagnostic Codes 7804, 7805 and 7806.  38 C.F.R. § 4118.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).
 
According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected back disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left knee disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's complaints of pain, instability and limited motion are specifically contemplated in the criteria for evaluating knee disabilities.  Thus, the Veteran's current schedular ratings under the general rating criteria for disabilities of the musculoskeletal system are adequate to fully compensate his for his disabilities on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for a cervical spine condition is denied.

Entitlement to service connection for a bilateral hip condition is denied.

Prior to June 29, 2009, entitlement to a rating in excess of 20 percent for left knee arthritis and instability is denied.

Beyond August 1, 2010, entitlement to a rating in excess of 30 percent for a left knee replacement is denied.  

Beyond August 1, 2010, entitlement to a separate 10 percent rating for left knee instability is granted.   




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


